February 19, 1915. The opinion of the Court was delivered by
The freeholders of Woodruff petitioned the town council to order an election on the question of issuing bonds for the "construction" of waterworks and sewerage systems. Council ordered an election on the question of issuing bonds for the "construction and maintenance" thereof.
Plaintiff seeks to enjoin the issuance of the bonds on the ground that council exceeded its authority in ordering the election on the question of issuing bonds for the "construction and maintenance" of these systems instead of for the "construction" alone thereof, as it had been petitioned to do by the freeholders.
The contention of the plaintiff is that while the freeholders were willing to increase the bonded debt of the town to the extent necessary to "construct" these public utilities, they might not have been willing to add thereto a sufficient amount to maintain them.
The objection is more apparent than real, because the cost of construction will probably consume the entire proceeds of the bond issue. At any rate, the variance between the petition and the submission does not affect the validity of the bonds as a debt of the corporation. It goes only to the application of the proceeds of the sale of the bonds. The freeholders asked to have bonds issued for the purpose of construction, and they cannot complain, unless council should attempt to apply the proceeds, or some part thereof, to a different purpose. The voters cannot complain, because they authorized the application of the proceeds to both purposes, without specifying how much shall be used for each, and, therefore, necessarily vesting in council discretion to use the whole for the purpose of construction, if it sees fit to do so; and that was really what all parties intended should be done.
Judgment affirmed. *Page 77